UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-6956



UNITED STATES OF AMERICA,

                                              Petitioner - Appellee,

          versus


RUDY HICKS,

                                           Respondent - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (CA-99-89-5-BR)


Submitted:    January 24, 2005             Decided:   March 1, 2005


Before WILKINSON, MOTZ, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, G. Alan DuBois,
Assistant Federal Public Defender, Jane E. Pearce, Research and
Writing Specialist, Raleigh, North Carolina, for Appellant. Frank
D. Whitney, United States Attorney, Anne M. Hayes, Assistant United
States Attorney, Michelle T. Fuseyamore, Special Assistant United
States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Rudy   Hicks   appeals    from   the   district   court’s   order

determining that he still meets the criteria for civil commitment

under 18 U.S.C. § 4246 (2000).      Under § 4246, if, after a hearing,

a district court determines by clear and convincing evidence that

a person is suffering from a mental disease or defect that would

create a substantial risk of bodily injury to another person or

serious damage to the property of another, the court shall commit

the person to the custody of the Attorney General. Once committed,

an individual may periodically move for a hearing under 18 U.S.C.

§ 4247(h) (2000) to determine whether the committed person should

be discharged from commitment under § 4246.        To obtain his release

from commitment, the district court must find by a preponderance of

the evidence that the committed person has recovered from his

mental disease or defect to such an extent that his release would

no longer pose a substantial risk of bodily injury to another

person or serious damage to the property of another.         See 18 U.S.C.

§ 4246(e) (2000).

          This court will overturn a district court’s finding that

a substantial risk of harm exists only if the finding is clearly

erroneous.    United States v. Cox, 964 F.2d 1431, 1433 (4th Cir.

1992). A finding is clearly erroneous when “the reviewing court is

left with the definite and firm conviction that a mistake has been




                                   - 2 -
committed.” Faulconer v. Comm’r of Internal Revenue, 748 F.2d 890,

895 (4th Cir. 1984).

          We have thoroughly reviewed the materials submitted by

the parties in this matter and conclude that the district court’s

determination   that   Hicks   still    meets   the   requirements   for

commitment under § 4246 was not clearly erroneous.         We therefore

affirm the order of the district court continuing Hicks’ commitment

under § 4246.   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                               AFFIRMED




                                - 3 -